Exhibit 10.15

Sunoco Partners LLC

Executive Compensation Summary Sheet

for 2008

The table below presents 2008 summary information for named executive officers
of Sunoco Partners LLC, with regard to: base salary.

2008 EXECUTIVE COMPENSATION1

 

Name and Title

   2008 Base Salary
($)

Deborah M. Fretz

President and Chief Executive Officer

   $ 500,000

Neal E. Murphy.

Vice President and Chief Financial Officer

   $ 297,440

Christopher W. Keene

Vice President, Business Development

   $ 264,368

Bruce D. Davis, Jr.

Vice President, General Counsel & Secretary

   $ 266,090

David A. Justin

Vice President, Eastern Operations

   $ 262,500

Note to table:

 

(1) The base salaries shown in the foregoing table were approved at the
January 26, 2008 meeting of the Compensation Committee of the Board of Directors
of Sunoco Partners LLC.

 